Title: Thomas Jefferson to Joel Yancey, 11 September 1818
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello Sep. 11. 18.
          
          I am lately returned from the Warm springs with my health entirely prostrated by the use of the waters. they produced an imposthume and eruptions, which with the torment of the journey back reduced me to the extremest weakness. I am getting better, but still obliged to lie night and day reclined in one posture, which makes writing all but impossible. the visitors of the college meet the 1st week of October, as soon after which as I shall have strength enough, I shall be with you. I wish you to begin to get your flour to Richmond the 1st of Octob. &  to get it down as fast as you can after that. I inclose a letter for my grandson Francis and assure you of my great friendship and respect.
          Th: Jefferson
        